 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   AARON D. PENNEKAMP
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-00075-6-DB
12
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
13                                                        PRELIMINARY HEARING PURSUANT TO RULE
                             v.                           5.1(d) AND EXCLUDING TIME
14
     JASON TOLBERT,                                       DATE: June 4, 2021
15                                                        TIME: 2:00 p.m.
                                  Defendant.              COURT: Hon. Kendall J. Newman
16

17

18
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on June 2, 2021. The
20
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
22
     5.1(d) of the Federal Rules of Criminal Procedure.
23
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
25
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
26
     not adversely affect the public interest in the prompt disposition of criminal cases.
27
     ////
28

       FINDINGS AND ORDER                                  1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.     The date of the preliminary hearing is extended to June 10, 2021, at 2:00 p.m.

 3         2.     The time between June 4, 2021, and June 10, 2021, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8         Dated: June 2, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      FINDINGS AND ORDER                              2
